COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00163-CV


REBECCA S. BELMER                                                    APPELLANT

                                        V.

HENKEL CONSUMER GOODS,                                                 APPELLEE
INC.


                                    ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion To Dismiss With

Prejudice.” It is the court=s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GARDNER, MCCOY, and GABRIEL, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: October 27, 2011




                              2